Citation Nr: 1541062	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide exposure and/or a service-connected stab wound to the left chest.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to August 1975, including honorable service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's service connection claim for a heart disability.  

The Veteran has been diagnosed as having non-ischemic cardiomyopathy.  This disability is not considered ischemic heart disease that is presumptive disease due to herbicide exposure.  See 38 C.F.R. § 3.309.  The Veteran is not, however, precluded from proving entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran was afforded a VA examination in September 2010, during which the examiner diagnosed non-ischemic cardiomyopathy.  The examiner indicated that the Veteran did not have ischemic heart disease, and did not otherwise provide an etiological opinion.  

In his March 2014 substantive appeal, the Veteran contends that his current heart disability is secondary to his service-connected residuals of a stab wound to the left chest.  He has also contended that his physician has suggested that he undergo heart surgery in the future.  Importantly, there is no opinion of record addressing whether the Veteran's heart disability was caused or aggravated by his service-connected stab wound residuals.  As such, a remand is necessary for a supplemental opinion to determine whether the Veteran's current heart disability is related to his military service or secondary to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's heart disability.

2.  After receipt of outstanding treatment records, forward the Veteran's electronic claims file to an appropriate examiner for a supplemental opinion as to the nature and etiology of the Veteran's heart disability.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

It is left to the examiner's discretion whether to examine the Veteran.  

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's current heart disability was caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including his residuals of a stab wound to the left chest). 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  Perform any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




